DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of FR1750217 on 1/10/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 10/31/2019. It has been annotated and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 9, the term “non-transitory storage means” is interpreted under 112(f). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a module for generating and emitting a command, a module for identifying in said database of the storage unit and an execution module of the controller in claim 8. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because terms like “hyperplane”, “stability pool”, “attracting stable trajectory”, and potentially other terms are not in the drawings (Note:It is not clear if some terms are needed in the drawings due to the lack of understanding and disclosure in the Specification. The Applicant is directed to label all elements of the claims that are represented in the drawings).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Regarding claim 1 (and similarly 8-10), the term “fulfil” should be rewritten “fulfill”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1-3, 5 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-15 of copending application No. 16476813. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the instant application are encompassed by the scope of the claims in the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected because the claimed invention is directed to non-statutory subject matter.  These claims are neither (1) tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. 

Regarding claim 9, the Applicant claims a computer program product comprising code instructions. The claims are indicative of pure algorithms, program steps and/or software, which themselves are not statutory subject matter. The claim as a whole does not provide significantly more than a generic computer upon which the claimed formula and or process steps are implemented. Processing mathematical algorithms and program steps using a processor  do not amount to significantly more than the judicial exception itself. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1 (and similarly 8-10), the limitations disclose “a tipping state”. However, this term lacks written description. The term itself is in the Specification, and is disclosed at least in [0080] of the publication and teaches that it is “a state in which a Zero Moment Point (ZMP) is not inside a lift surface for the exoskeleton 1.” And when further looking up the term “lift surface” in the Specification and drawings, the lift surface is described in [0044] as “a support polygon”. So the “tipping state” is disclosed in terms of a ZMP at a lift surface, which in turn is a support polygon. However, neither the lift surface or support polygon is in the drawings nor described sufficiently to disclose 
Furthermore, it is unclear what the “virtual requirements” encompass in terms of value. The Specification discloses that these values related to the actuated degrees of freedom and are parametrized by a phase variable, but the Specification does not describe with sufficient clarity what these requirements are (e.g. Position? Knee angle via Fig. 2?). Thus the fulfilling of these virtual requirements further lacks written description. 
 In addition, the limitation “at least one attracting stable trajectory in a topological variety formed by all the n-tuples of the possible values for said non- actuated degrees of freedom and the phase variable”. The specification does not sufficiently teach what this stable trajectory refers to in terms of value or substance (i.e. exoskeleton)  not what these n-tuple of possible values encompasses. Fig. 3 and [0067] disclose these terms and show a “toplogical variety” but is still insufficient to fully disclose this limitation and the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1 (and similarly 8-10), the limitation “a set of virtual requirements on said actuated degrees of freedom” is indefinite because “said actuated degrees of freedom” lacks antecedent basis. Only “at least one degree of freedom actuated by an actuator” was previously disclosed.
	The term “triplets” is also unclear since it is not clear which of the potential values listed after this limitation it is referring to.  
	Furthermore, the limitation “all the n-tuples of the possible values for said non- actuated degrees of freedom and the phase variable” is indefinite. First of all, the term “said non-actuated degrees of freedom” lacks antecedent basis since only “at least one non-actuated degree of freedom” was previously disclosed. In addition, the term “the n-tuples of the possible values” lacks antecedent basis. Furthermore, it is unclear if the n-tuples apply to the non-actuated degrees of freedom and/or the phase variable. 
	In addition, the terms “said variety” and “phase parameter” lack antecedent basis. 
Also, the term “a set of virtual requirements” in the second to last paragraph is indefinite. It is not clear if this set is a new set of virtual requirements or meant to refer to the previous set of virtual requirements claimed. 

Regarding claim 2, the limitation “step (c) comprising checking that said speed and/or direction set point is fulfilled by the current walk in said database” is indefinite. First of all, the term “speed” lacks antecedent basis. Secondly, it is not clear how this 

Regarding claim 3, the term “this set of virtual requirements” is indefinite because it is not clear if it is referencing the new set of virtual requirements or a previous set of virtual requirements. (Note: The term “speed” may need to be clarified to read “walking speed”.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HARRY Y OH/Primary Examiner, Art Unit 3666